Exhibit 10.14 INVUITY, INC. EXECUTIVE EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is entered into by and between Invuity, Inc. (the “Company”), and Philip Sawyer (“Executive”) as of the date set forth on the signature page below (the “Effective Date”).This Agreement, together with the Executive Severance Agreement and Executive Change of Control Agreement, each dated as of even date herewith, by and between the Company and Executive (respectively, the “Executive Severance Agreement” and “Executive Change of Control Agreement”) replaces and supersedes the Executive Employment Agreement between the Company and Executive that became effective June 15, 2015, which, as of the Effective Date, has no further effect. 1.Duties and Scope of Employment. (a)Positions and Duties.As of the Effective Date, Executive will continue to serve as the Company’s President and Chief Executive Officer.Executive will render such business and professional services in the performance of Executive’s duties, consistent with Executive’s position within the Company, as will reasonably be assigned to him by the Company’s Board of Directors or any duly authorized committee thereof (the “Board”). The period of Executive’s employment under this Agreement is referred to herein as the “Employment Term.” (b)Obligations.During the Employment Term, Executive will perform his duties faithfully and to the best of his ability and will devote his full business efforts and time to the Company.For the duration of the Employment Term, Executive agrees not to actively engage in any other employment, occupation or consulting activity for any direct or indirect remuneration without the prior approval of the Board; provided, however, that Executive will be permitted to spend reasonable amounts of time performing duties as a General Partner of Helix Ventures and to manage his personal financial and legal affairs and, with the Company’s consent, which will not be unreasonably withheld, to serve on civic, charitable, not-for-profit, industry or corporate boards or advisory committees, provided that such activities, individually and collectively, do not materially interfere with the performance of Executive’s duties hereunder.Executive further agrees to comply with all Company policies, including, for the avoidance of any doubt, any insider trading policies and compensation clawback policies currently in existence or that may be adopted by the Company during the Employment Term. 2.At-Will Employment.The parties agree that Executive’s employment with the Company will be “at-will” employment and may be terminated at any time with or without cause or notice.Executive understands and agrees that neither his job performance nor promotions, commendations, bonuses or the like from the Company give rise to or in any way serve as the basis for modification, amendment, or extension, by implication or otherwise, of his employment with the Company. However, Executive may be entitled to severance benefits, depending on the circumstances of Executive’s termination of employment with the Company, as set forth in the Executive Severance Agreement and Executive Change of Control Agreement. 3.Compensation. (a)Base Salary.During the Employment Term, the Company will pay Executive an annual salary of $475,000 as compensation for his services (as adjusted from time to time, the “Base Salary”).The Base Salary will be paid periodically in accordance with the Company’s normal payroll practices and be subject to the usual, required withholdings. (b)Target Bonus.The Board, in its sole discretion, will establish a target bonus equal to a specified percentage of Executive’s Base Salary (the “Target Bonus”). Such specified percentage, and the performance objectives which must be achieved to earn the Target Bonus, will be established annually by the Board. The Target Bonus, or any portion thereof, will be paid as soon as practicable after the Board determines that the Target Bonus has been earned, but in no event shall the Target Bonus be paid after the later of (i) the fifteenth (15th) day of the third (3rd) month following the close of the Company’s fiscal year in which the Target Bonus is earned or (ii) March 15 following the calendar year in which the Target Bonus is earned. (c)Review and Adjustments. Executive’s Base Salary, Target Bonus, and other compensatory arrangements will be subject to review and adjustment in accordance with the Company’s applicable policies. 4.Employee Benefits. During the Employment Term, Executive will be entitled to participate in the employee benefit plans currently and hereafter maintained by the Company of general applicability to other senior executives of the Company.The Company reserves the right to cancel or change the benefit plans and programs it offers to its employees at any time. 5.Paid Time Off.Executive will be entitled to paid time off of thirty (30) business days per year, which will increase to thirty-five (35) business days after ten years of service in accordance with the Company’s paid time off policy, with the timing and duration of specific days off mutually and reasonably agreed to by the parties hereto. 6.Expenses. The Company will reimburse Executive for reasonable travel, entertainment or other expenses incurred by Executive in the furtherance of or in connection with the performance of Executive’s duties hereunder, in accordance with the Company’s expense reimbursement policy as in effect from time to time. 7.Non-Solicitation.Executive agrees to continue to follow and comply with the terms and conditions of the Proprietary Information and Inventions Agreement executed by the Company and Executive on February 19, 2010 (the “Proprietary Information and Inventions Agreement”). 8.Confidential Information.Executive agrees to continue to follow and comply with the terms and conditions of the Proprietary Information and Inventions Agreement. 9.Assignment.This Agreement will be binding upon and inure to the benefit of (a) the heirs, executors and legal representatives of Executive upon Executive’s death and (b) any successor of the Company.Any such successor of the Company will be deemed substituted for the Company under the terms of this Agreement for all purposes.For this purpose, “successor” means any person, firm, corporation or other business entity which at any time, whether by purchase, merger or otherwise, directly or indirectly acquires all or substantially all of the assets or business of the Company.None of -2- the rights of Executive to receive any form of compensation payable pursuant to this Agreement may be assigned or transferred except by will or the laws of descent and distribution.Any other attempted assignment, transfer, conveyance or other disposition of Executive’s right to compensation or other benefits will be null and void. 10.Notices. All notices, requests, demands and other communications called for hereunder will be in writing and will be deemed given (i) on the date of delivery if delivered personally, (ii) one (1) day after being sent by a well-established commercial overnight service, or (iii) four (4) days after being mailed by registered or certified mail, return receipt requested, prepaid and addressed to the parties or their successors at the following addresses, or at such other addresses as the parties may later designate in writing: If to the Company: Invuity, Inc.
